Smith, P. J.
Action of divorce. The general charge contained in the petition is that defendant offered plaintiff such indignities as to render her condition intolerable. Under this charge it is specified that the plaintiff and defendant resided in Kansas City seven or eight months and that during that time the defendant kept company with a notorious prostitute, in such an open and public manner as to become a matter of common knowledge and talk, to the great disgrace of himself and- the shame and humiliation of the plaintiff, and that when remonstrated with by plaintiff for so doing, he would tell her to go home to her father and that he cared more for the little finger of the said prostitute than for her whole body. It is further specified that the plaintiff moved with defendant to the town of Cameron in this state, on the promise of defendant to reform his immoral life, but instead of keeping his promise so made, he at -the latter place kept company with another lewd woman, to the knowledge of divers persons, which afterward came to the plaintiff. It was further specified that defendant habitually spoke disrespectfully to plaintiff, in the hearing of others, and in the same connection expressed the wish that plaintiff would leave him, as he had another woman ready to step in plaintiff’s shoes and home. It is further specified that defendant, while plaintiff was absent with his consent visiting relatives, *301wrote her an insulting letter, telling her “to come home on the first train, or go to hell,” and that she could “go to either one she wanted to.”
There are several other indignities alleged, but it is unnecessary to more particularly refer to them here. The answer was a general denial. The court below found the issues for the plaintiff and ordered a decree accordingly.
The finding of the court is sustained by the great preponderance of the evidence. It was conclusively established by the testimony of several witnesses that the defendant had confessed to them that he had not only associated with the vilest and most disreputable women, but had more than once been guilty of the crime of adultery. The defendant’s disregard of his marital obligations to plaintiff were shown to have been of the most flagrant and shameless character. The plaintiff is shown to have been an industrious, virtuous woman. She was greatly injured by the unfaithful demeanor of her husband and was clearly entitled to the relief afforded her by the decree of the court.
Some point is suggested as to the admissibility of certain evidence, but the objectionable evidence was introduced by the defendant himself and it does not lie in his mouth to complain of an error, if such it was, that he invited. No objection was made to the action of the court in admitting or excluding any evidence, or, if so, no exception was taken or preserved to the ruling of the court thereon; so that there is no question arising on the evidence before us for review.
The decree of the court must be affirmed.
All concur.